UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1876


In re:   CHASE CARMEN HUNTER

                      Petitioner.



                 On Petition for Writ of Mandamus.
                    (No. 1:15-cv-00903-CMH-TCB)


Submitted:   October 20, 2015                Decided:   October 22, 2015


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Chase Carmen Hunter, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Chase    Carmen   Hunter   petitions   for    a   writ    of    mandamus,

alleging that the district court has unduly delayed in ruling on

her motion for injunctive relief.         She seeks an order from this

court directing the district court to act.                We conclude the

present   record   does   not   reveal   undue    delay   in   the   district

court.    Accordingly, although we grant leave to proceed in forma

pauperis, we deny the mandamus petition.            We also deny as moot

Hunter’s motion to expedite the decision.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                           PETITION DENIED




                                    2